PER CURIAM.
We affirm the defendant’s judgment of conviction and sentence. However, we hold that the trial court erred in imposing court costs without notice and opportunity to be heard. Clark v. State, 560 So.2d 264 (Fla. 5th DCA 1990); Rowe v. State, 558 So.2d 174 (Fla. 5th DCA 1990). Therefore, we strike the imposition of costs without prejudice and remand this cause to the trial court in order for the state to seek reimpo-sition of costs after proper notice and opportunity to be heard.
JUDGMENT AND SENTENCE AFFIRMED; COSTS STRICKEN and CAUSE REMANDED.
DAUKSCH, PETERSON and DIAMANTIS, JJ., concur.